Pursuant to the provisions of law (N. Y. Const., art. VI, § 2; Judiciary Law, § 90; Rules Civ. Prac., rule 1) Richard J. Maloney, Esq., a practicing lawyer of Brooklyn, County of Kings, N. Y., is hereby appointed a member of the Committee on Character and Fitness of applicants for admission to the Bar for the Second and Tenth Judicial Districts, in place of Frederick A. Keek, Esq., deceased, to investigate the character and fitness of applicants in said judicial districts for admission to practice as attorneys and counselors at law in the courts of this State; such appointment to take effect October 1, 1958. Present — Nolan, P. J., Wenzel, Beldock, Murphy, Ughetta, Hallinan and Kleinfeld, JJ.